      Case 2:18-cr-00116-MHT-WC Document 264 Filed 04/20/20 Page 1 of 1



      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )          2:18cr116-MHT
                                       )               (WO)
MARTIN J. CONNORS                      )


                                 JUDGMENT

       Because       defendant       Martin        J.    Connors          has

successfully completed the Pretrial Diversion Program,

it is ORDERED that the government's motion to dismiss

the    superseding       indictment     against     defendant     Connors

(doc. no. 263) is granted; the superseding indictment

(doc.        no.   69)   is   dismissed     with    prejudice      as      to

defendant Martin J. Connors; and defendant Connors is

discharged.

       DONE, this the 20th day of April, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
